Attachment

Response to Arguments

	Applicant argues that “warp and thickness will swell to values within ranges acceptable for OSB panels commercially used in the industry” is definite, as one with ordinary skill in the art would know what is commercial acceptable. This argument is found unpersuasive, as Applicant has not provided any evidence to show 1) what is the acceptable range and 2) how one of ordinary skill in the art would know this is the commercially acceptable range. Thus, the claims are still indefinite.
	The rejections are maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Michael Zhang/Primary Examiner, Art Unit 1781